8/23/22DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the pressure loss" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  There is no pressure loss recited in base claim 12 or intervening claim 13.  It is believed that Applicant may have intended claim 18 to depend from 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2012/0216982 A1) in view of Takeuchi et al. (US 2010/0191379 A1) and Iio et al. (US 2017/0234571 A1).
As per claim 12, Lee discloses a ventilator comprising: an air supply fan 25 to supply outdoor air to a room; an air exhaust fan 45 to exhaust indoor air, out of the room; a total heat exchanger 50, the total heat exchanger exchanging heat between the outdoor air and the indoor air (Fig. 2), and transferring moisture between supply air and exhaust air (para. 0008 re. sensible and latent heat exchange); an indoor temperature sensor 31 to measure a temperature of the indoor air; an indoor humidity sensor 33 to measure a humidity of the indoor air; an outdoor temperature sensor 11 to measure a temperature of the outdoor air; and controlling circuitry to control heat exchange on a basis of at least one state quantity (relative indoor and outdoor enthalpies; dew condensation conditions; etc. – see paras. 0015-0019)) estimated by substituting the indoor air temperature, the indoor air humidity, and the outdoor air temperature in a total heat exchanger model formula representing how heat and moisture to be exchanged between the outdoor air and the indoor air passing through the total heat exchanger are transferred (steps S1 and S2 wherein the indoor and outdoor temperatures and humidities are used to calculate respective enthalpies; step S3 re. controls based on dew condensation; step S9 re. comparing the enthalpies; etc.).  Lee does not teach the total heat exchanger being made with partition boards being moisture-permeable flat parts and with spacer boards being corrugated parts, the partition boards and the spacer boards being alternately stacked.  Takeuchi et al. teach a total heat exchanger being made with partition boards 31 being moisture-permeable flat parts (para. 0033, lines 8-9) and with spacer boards being corrugated parts 32, the partition boards and the spacer boards being alternately stacked (Fig. 2).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to construct the total heat exchanger of Lee in this manner for the purpose of aiding moisture heat exchange between the exhaust and supply air flows in order to control the humidity level within the conditioned space.  Lee also does not teach wherein the sensed temperatures and humidities are used to control operation of the air supply fan and the air exhaust fan.  Iio et al. teach a total heat exchanger control arrangement wherein a controller uses indoor humidity (steps S3, S5, etc.), outdoor temperature (steps S1, S7, S8, etc.), and indoor temperature (para. 0038) to control a state quantity (likelihood of dew formation - Abstract, lines 7-12; paras. 0029-0030, 0038-0048; etc.)) to control supply and exhaust fans (steps S4, S6, S10, S12, etc.).  Note that while the flow chart of Fig. 2 show the outdoor temperature and indoor humidity inputs, para. 0038 shows how dew formation is also a function of indoor temperature (which for experimental purposes was assumed at a particular value) in order to, in combination with the outdoor temperature and indoor humidity predict whether moisture condensation is likely at the heat exchange element.  It would therefore have been obvious to one of ordinary skill in the art to apply the teachings of Iio et al. in order to estimate a state quantity of dew formation (an issue in both Lee (paras. 0061-0062, 0067 regarding estimating dew likelihood based on the determined enthalpies) and Iio et al. (Abstract, lines 7-12; paras. 0029-0030, 0038-0048; etc.)) to control the supply and exhaust fans in order to prevent unwanted moisture buildup.
	As per claim 13, again as fully discussed regarding claim 1, both Lee and Iio et al. teach the state quantity including a dew condensation volume (Lee: paras. 0061-0062, 0067 regarding estimating dew likelihood based on the determined enthalpies; Iio et al.: Abstract, lines 7-12; paras. 0029-0030, 0038-0048; etc.).
	
Allowable Subject Matter
Claims 14-17 and 19-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As per claims 14-19, the claims are directed to the estimated state quantity being pressure loss.  While Takada et al. teach controls based on pressure loss (see paras. 0086-0087).  However, these controls are based on directly measured pressures, not base on the pressure drop being estimated based on indoor humidity, indoor temperature, and outdoor temperature.  There is no motivation to modify Takada et al. to estimate pressure drop in this manner, or further to modify the base reference Lee in view of Takada et al. in a manner that the estimated parameter is pressure drop determined via the indoor humidity, indoor temperature, and outdoor temperature sensors.
As per claims 20-25, the claims are directed to the estimated state quantity being an airflow volume.  There is no motivation to modify Lee in a manner that the estimated parameter is airflow volume determined via the indoor humidity, indoor temperature, and outdoor temperature sensors.
	As per claims 26-27, neither Lee nor the prior art in general teach the controls recited wherein the controlling circuitry includes outdoor-air-temperature prediction circuitry to predict a future outdoor air temperature and uses the predicted outdoor air temperature to minimize a ventilation load within an operation range in which a pressure loss does not exceed a threshold.
	As per claims 28-29, neither Lee nor the prior art in general teach the controls recited wherein the controlling circuitry includes outdoor-air-temperature prediction circuitry to predict a future outdoor air temperature and uses the predicted outdoor air temperature to minimize a ventilation load within an operation range in which an airflow volume by the air supply fan does not fall below a threshold.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
Matsugi et al. (US 201/0159963 A1) teach a ventilation device including a total heat exchanger wherein air supply and exhaust fans are controlled according to outdoor temperature and indoor humidity values (Figs. 6 & 7, etc.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763